Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner became involved in a physical altercation with another inmate and continued to act in an aggressive manner even after he was ordered to stop, requiring correction officers to use force to restrain him. As a result of this incident, petitioner was charged in a misbehavior report with fighting, assaulting another inmate, creating a disturbance, refusing a direct order and engaging in violent conduct. At a subsequent tier III disciplinary hearing, he pleaded guilty to fighting and creating a disturbance, guilty with explanation to assaulting another inmate and not guilty to the remaining charges. At the *966conclusion of the hearing, he was found guilty of all charges except for fighting, and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
Initially, we note that petitioner’s guilty plea precludes him from challenging the evidentiary basis of the determination finding him guilty of the charges of creating a disturbance and assaulting another inmate (see Matter of Johnson v Goord, 300 AD2d 785, 786 [2002]; Matter of Perez v Selsky, 284 AD2d 760, 760 [2001]). With respect to the remaining charges, the misbehavior report, the unusual incident report and related documentation, as well as the testimony at the hearing, provide substantial evidence supporting the determination of guilt (see Matter of Hernandez v Selsky, 9 AD3d 662, 663 [2004], appeal dismissed and lv denied 3 NY3d 698 [2004]; Matter of Dowdy v Goord, 2 AD3d 1249 [2003]). The procedural claims raised in the petition have either not been preserved for our review or are lacking in merit.
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.